Petition unanimously granted, without costs, determination and order of Human Rights Appeal Board annulled and determination of the State Division of Human Rights reinstated. Memorandum: Complainant alleged that he was discriminated against in his employment because of his sex, his ancestry, and because of his disability resulting from a heart attack. The State Division of Human Rights found no probable cause and dismissed the complaint. The appeals board, relying upon our decision in Matter of Mayo v Hopeman Lbr. & Mfg. Co. (33 AD2d 310, mot for lv to app den 26 NY2d 962), found questions of fact which required a hearing. In State Div. of Human Rights v New York State Drug Abuse Control Comm. (59 AD2d 332), we distinguished Mayo (supra) and held that the appeals board may not reverse a finding of no probable cause of the division unless the division’s decision is arbitrary and not supported by the record. If the division acts reasonably and arrives at its decision after a full investigation and full opportunity to the complainant to be heard, then it should stand. Since the investigation and findings of no probable cause in this case satisfies the requirements stated in Speller, we annul the determi*991nation of the Human Rights Appeal Board and reinstate the decision of the State Division of Human Rights. (Proceeding pursuant to Executive Law, § 298.) Present—Marsh, P. J., Cardamone, Simons, Hancock, Jr., and Den-man, JJ.